DETAILED ACTION
1.	This communication is responsive to the Amendment filed 7/8/2022.
Claims 1-20 have been amended.  Claims 1-20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uszkoreit (US 2017/0091264) in view of Patterson et al. (US 2012/0310929) hereinafter Patterson.

In claim 1, Uszkoreit discloses “A client computing device comprising: 
one or more processors; and 
memory communicatively coupled with the one or more processors and storing one or more modules that, when executed by the one or more processors, cause the client computing device to perform operations comprising: 
sending a search query to a search service remote from the client computing device ([0020] The user devices 106 submit search queries to the search system 110. The search queries are submitted in the form of a search request that includes the search request and, optionally, a unique identifier that identifies the user device 106 that submits the request); 
receiving, from the search service in response to the search query, search results ranked according to a first ranked order ([0021] In response to the search request, the search system 110 uses the index 112 to identify resources and other information that are relevant to the queries. The search system 110 identifies the resources and other information in the form of search results, answers, knowledge cards, etc., and returns data describing the responsive information to the user devices 106 in a search results page resource [0022] The search results are ranked based on scores related to the resources identified by the search results); 
determining to augment the search results based on historic user information locally-stored in the memory ([0049] a user query history may be provided by the user device 106 (or stored in the log data 114) that includes queries and contexts previously provided by the user, and this information may also factor into the probability that a user may provide a particular query or a query within a particular context cluster [0055] the order of the context clusters that are presented to the user, if there are more than one, may be ranked and presented based on the aggregate context cluster probability for the particular context cluster. However, in other implementations other selections for presentation may be used (e.g., randomized, alphabetical, among others [0057] From the example of the user interface 400b in FIG. 4B, the user may select one of the query input selections, and after the user makes the selection, the selected query input selection will be placed into the query input area 420 and sent to the search engine system 110 as a query. A query results page may then be presented to the user device 106 based on the results from the search engine system 110, and the user may interaction with the query results page), the historic user information comprising: 
explicit interest indicator information including a user-input interest indicator associated with one or more of the search results ([0024] the input context for a particular query may include one or more of the location of the user device 106, the time and date the query was provided, and preferences and interests of the particular user. Preferences and interests of the user include data describing user interactions for the user's particular user device. The preferences and interests may be provided explicitly or implicitly. Explicit indications occur when the user particularly identifies topics of interests, such as sports, travel, or video games in a user profile); and 
implicit interest indicator information including an identified interest indicator associated with the one or more of the search results ([0024] the input context for a particular query may include one or more of the location of the user device 106, the time and date the query was provided, and preferences and interests of the particular user. Preferences and interests of the user include data describing user interactions for the user's particular user device. The preferences and interests may be provided explicitly or implicitly. Implicit indications are derived from the content consumed by the user)”.
Uszkoreit does not appear to explicitly disclose however, Patterson discloses “reordering the search results based on the historic user information according to a second ranked order different from the first ranked order to generate augmented search results ([0046] given a set of search results compiled for a search query provided by a user, a ranking score may be computed for each search result in the set [0047] the ranking score may be computed using an algorithm that takes into consideration of many factors (e.g., various factors as inputs to the algorithm), such as, the level of content relevance of the search result to the search query, the level of social relevance of the search result to the user requesting the search or the search query, the amount of boosting given to the search result, if any (e.g., determined based on business objectives), the degree of closeness in terms of time or location the search result has to the time when or location where the user requests the search, and so on. The algorithm may combine all available factors (i.e., inputs) to determine a final ranking score for each search result); and 
presenting the augmented search results on a display associated with the client computing device ([0058] The new search results, after they become available, may co-mingle with the existing search results. The rank of each search result may be determined. The presentation of the search results may be adjusted when necessary to incorporate the newly available search results (e.g., inserting some newly available search results above some existing search results on the screen of the user's device))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Uszkoreit and Patterson, the suggestion/motivation for doing so would have been to provide a method for improving the quality of search results identified for search queries ([0005]).		

In claim 2, Patterson teaches
The client computing device of claim 1, wherein the operations further comprise: applying a weighting factor to the search results based on the historic user information to generate the second ranked order for the search results ([0033] the contact information for "Mary Johnson" is stored locally on the user's electronic device and thus may be readily available. Upon the user submitting the search query "Johnson", the contact information for "Mary Johnson" may be presented to the user immediately).  

In claim 3, Uszkoreit discloses “The client computing device of claim 1, wherein: 
the historic user information further comprises turn-by-turn location information indicating one or more locations previously provided by the client computing device for one or more previous searches that received turn-by-turn directions ([0078] Turn-by-turn service 582 may provide the mobile computing device 510 with turn-by-turn directions to a user-supplied destination. For example, the turn-by-turn service 582 may stream to device 510 a street-level view of an estimated location of the device, along with data for providing audio commands and superimposing arrows that direct a user of the device 510 to the destination); and 
the operations further comprise: 
identifying a particular search result from the search results located near or at the turn-by-turn information ([0078] Turn-by-turn service 582 may provide the mobile computing device 510 with turn-by-turn directions to a user-supplied destination. For example, the turn-by-turn service 582 may stream to device 510 a street-level view of an estimated location of the device, along with data for providing audio commands and superimposing arrows that direct a user of the device 510 to the destination)”.
Uszkoreit does not appear to explicitly disclose however, Patterson discloses “reordering the search results further based on the particular search result ([0041] a specific search result may be presented to the user as soon as it becomes available. As more search results become available, they may be added to and co-mingled with the existing search results and presented to the user as well)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Uszkoreit and Patterson, the suggestion/motivation for doing so would have been to provide a method for improving the quality of search results identified for search queries ([0005]).

In claim 4, Uszkoreit discloses “The client computing device of claim 1, wherein: 
the historic user information further comprises unselected location information indicating one or more locations previously presented by the client computing device for one or more previous searches but unselected for turn-by-turn directions by the client computing device ([0078] Turn-by-turn service 582 may provide the mobile computing device 510 with turn-by-turn directions to a user-supplied destination. For example, the turn-by-turn service 582 may stream to device 510 a street-level view of an estimated location of the device, along with data for providing audio commands and superimposing arrows that direct a user of the device 510 to the destination); and 
the operations further comprise: 
identifying a particular search result from the search results located near or at the unselected location information ([0037] the context cluster probabilities are used to determine which context clusters a user is most likely to select. If the context of a user device exactly matches a context for a context cluster, then the context cluster probability may be used as the likelihood. Context clusters having likelihoods that meet a selection threshold may then be identified to the user. In some implementations, up to a maximum number of context clusters, e.g., four, may be identified for a user if more than the maximum number of context clusters meet the selection threshold)”.
Uszkoreit does not appear to explicitly disclose however, Patterson discloses “reordering the search results further based on the particular search result ([0041] a specific search result may be presented to the user as soon as it becomes available. As more search results become available, they may be added to and co-mingled with the existing search results and presented to the user as well)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Uszkoreit and Patterson, the suggestion/motivation for doing so would have been to provide a method for improving the quality of search results identified for search queries ([0005]).

In claim 5, Patterson teaches 
The client computing device of claim 1, wherein: 
the historic user information further comprises contact location information indicating one or more locations associated with one or more contacts stored on the memory of the client computing device ([0018] (1) the two nodes represent two users of a social-networking system respectively, and the two users are socially connected (e.g., friends of each other); …(3) the two nodes represent a user of the social-networking system and a location, and the user has been to the location); and
the operations further comprise: 
identifying a particular search result from the search results located near or at the contact location information ([0028] the user may be a user of the social-networking system providing or associated with the search tool. When compiling and ranking the set of search results in response to a search query, the search tool may examine and analyze any relevant information available to the social-networking system, the search tool may consider: (1) the nature and the context (especially the social context) of the search query (e.g., whether the search query refers to a person, a location, an event, a place, a software or web application, an object, etc.)); and  38037834.01246 / 359249-US-CNT 
AFDOCS/22130079.1reordering the search results further based on the particular search result ([0041] a specific search result may be presented to the user as soon as it becomes available. As more search results become available, they may be added to and co-mingled with the existing search results and presented to the user as well).  

In claim 6, Patterson teaches 
The client computing device of claim 1, wherein: 
the historic user information further comprises message-based location information indicating one or more locations associated with one or more messages including an email message or a text message stored on the memory of the client computing device ([0032] the contact information of a person named "Mary Johnson" may be stored locally on the user's electronic device. Thus, the name and contact information (e.g., email address or phone number) of Mary Johnson may be selected as one of the search results included in the set. In this case, the search result comes from the information stored on the electronic device used by the user when conducting the search); and 
the operations further comprise: 
identifying a particular search result from the search results located near or at the message-based location information ([0056] Sophisticated user devices may have a sufficient amount of storage space for storing various types data. For example, with a smart telephone, some of the user's contacts, calendar appointments, events, task lists, instant messages, emails, news feeds, etc. may be stored on the device. Such information is available even when the device is offline (i.e., disconnected from a network). In particular embodiments, the user may conduct searches with his device regardless of whether the device is online (i.e., connected to a network) or offline. If the device is online when the user requests a search, the search results may be compiled based on information both stored on the user's device as well as information available with the social-networking system and on the Internet. If the device is offline when the user requests a search, the search results may be compiled based only on the information stored on the user's device); and 
reordering the search results further based on the particular search result ([0041] a specific search result may be presented to the user as soon as it becomes available. As more search results become available, they may be added to and co-mingled with the existing search results and presented to the user as well).  

In claim 7, Patterson teaches 
The client computing device of claim 1, wherein presenting the augmented search results comprises: 
identifying at least one of a graphical indicator or a textual indicator associated with at least one search result of the search results based at least in part on the historic user information ([0032] the contact information of a person named "Mary Johnson" may be stored locally on the user's electronic device. Thus, the name and contact information (e.g., email address or phone number) of Mary Johnson may be selected as one of the search results included in the set. In this case, the search result comes from the information stored on the electronic device used by the user when conducting the search); and 
presenting, on the display, at least one of the graphical indicator or the textual indicator associated with the at least one search result ([0022] a user interface, such as the one illustrated in FIG. 2, may be incorporated in a web page or a window panel for display on the screen of an electronic device. For example, interface 200 may be displayed on the screen of a mobile telephone or tablet [0027] When a search tool receives a search query from a user, it may identify a set of search results considered relevant to the search query. In addition, the set of search results may be ranked based on various factors, objectives, and other considerations. The search results that are ranked higher are presented to the user before the search results that are ranked lower).

Claims 8-14 are essentially same as claims 1-7 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Claims 15-20 are essentially same as claims 1-6 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Response to Arguments
7.	In the remarks, the applicant argues that:
the combination of Uszkoreit and Patterson fails to disclose or suggest "determining to augment the search results based on historic user information locally-stored in the memory, the historic user information comprising: explicit interest indicator information including a user-input interest indicator associated with one or more of the search results; and implicit interest indicator information including an identified interest indicator associated with the one or more search results,".
Examiner Responds: Uszkoreit discloses [0049] a user query history may be provided by the user device 106 (or stored in the log data 114) that includes queries and contexts previously provided by the user, and this information may also factor into the probability that a user may provide a particular query or a query within a particular context cluster [0055] the order of the context clusters that are presented to the user, if there are more than one, may be ranked and presented based on the aggregate context cluster probability for the particular context cluster. However, in other implementations other selections for presentation may be used (e.g., randomized, alphabetical, among others) [0056] a threshold query input probability that may be required for the particular query to be presented as a query input selection, or in some embodiments, the highest number (e.g., four) of queries in the context cluster may be presented to the user for query input selection (Examiner interprets: a user query history may be factored into the probability that a user may select a particular query from the ranked of the context clusters as a query input selection, which will augment the search results).
Uszkoreit discloses [0024] the input context for a particular query may include one or more of the location of the user device 106, the time and date the query was provided, and preferences and interests of the particular user. Preferences and interests of the user include data describing user interactions for the user's particular user device. The preferences and interests may be provided explicitly or implicitly. Explicit indications occur when the user particularly identifies topics of interests, such as sports, travel, or video games in a user profile. Implicit indications are derived from the content consumed by the user. Other ways of determining users' interests can also be used [0049] a user query history stored in the log data (Examiner interprets: user explicitly identifies topics of interests from the ranked of the context clusters as a query input selection, or implicitly derived from the user query history data, user device’s location etc.).

8.	In the remarks, the applicant argues that:
the combination of Uszkoreit and Patterson fails to disclose or suggest "reordering the search results based on the historic user information according to a second ranked order different from the first ranked order to generate augmented search results,"
Examiner Responds: Patterson discloses [0046] a ranking score may be computed for each search result in the set [0047] the ranking score may be computed using an algorithm that takes into consideration of many factors (e.g., various factors as inputs to the algorithm), such as,… the degree of closeness in terms of time or location the search result has to the time when or location where the user requests the search [0058] the new search results, after they become available, may co-mingle with the existing search results. The rank of each search result may be determined. The presentation of the search results may be adjusted when necessary to incorporate the newly available search results (Examiner interprets: adjust/reorder the search results based on many factors e.g. location where the user requests the search).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157